Case 8:20-cv-00188-MWF-SHK Document 17 Filed 07/01/20 Page 1 of 1 Page ID #:99




  1
  2
  3                                         JS6

  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    RYAN MARK WABNITZ,                         Case No. 8:20-cv-00188-MWF (SHK)

 13                                 Petitioner,
                                                  JUDGMENT
 14                         v.

 15    UNKNOWN, et al.,
 16                              Respondents.
 17
 18         Pursuant to the Order Accepting Findings and Recommendation of United
 19   States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that this action is DISMISSED without
 21   prejudice.
 22
 23   Dated: July 1, 2020
 24                                       MICHAEL W. FITZGERALD
 25                                       United States District Judge

 26
 27
 28
